DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

References Cited By The Examiner
Chinese Patent Specification No. CN 110564425 A teaches a heavy metal polluted soil repairing agent comprising humic acid, bio-carbon, composite mineral substance, composite enzyme preparation and composite microbial inoculum.
Chinese Patent Specification No. CN 108277012 A teaches a soil curing agent comprises component (A) and component (B). The component (A) comprises water, ethanol, tourmaline, cationic surfactant component (A) and small molecule polyol. The component (B) comprises polysaccharide, cationic surfactant component (B), bioenzyme, calcium carbonate, complex, inorganic-organic composite, water and ethanol.
Panchal et al “Stabilization of Soil Using Bio-enzyme” teaches the use of a bio-enzyme for the stabilization of soil.
Rajoria et al “A Review On Stabilization Of Soil Using Bio-Enzyme” teaches the use of a bio-enzyme for the stabilization of pavement construction.
Mekonnen et al “Application of Microbial Bioenzymes in Soil Stabilization” teaches the use of bio-enzymes for the stabilization of soil.
The above references fail to teach a composition that meets the claimed composition recited in instant claim 1 or the claimed method of using recited in instant claim 10.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 21, 2022